Citation Nr: 1512020	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-05 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than July 28, 2011, for the grant of service connection for Morton's neuroma. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1977 to December 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board observes that the Veteran was scheduled for his requested a travel board hearing before a Veterans Law Judge in March 2014; however, he did not appear at the RO for his hearing.  There is no indication that a January 2014 letter notifying the Veteran of his hearing date was returned as undeliverable.  Additionally, he has not given good cause for his failure to appear or requested that his hearing be rescheduled.  Therefore, the Board considers the Veteran's request for a hearing before a Veterans Law Judge to be withdrawn. 38 C.F.R. § 20.704(d) (2014).
 
The Board notes, that in addition to the paper claims file, there are also Virtual VA and VBMS paperless files associated with the Veteran's claim.  The documents in the Virtual VA and VBMS paperless claims file are either duplicative of those in the paper file or irrelevant to the issue on appeal.  
   

FINDING OF FACT

Prior to July 28, 2011, the competent and probative evidence of record does not demonstrate a diagnosis of Morton's neuroma for the right foot related to the Veteran's service.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 28, 2011, for a grant of service connection for Morton's neuroma are not met.  38 U.S.C.A. §§ 1155, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.31, 3.114, 3.400, 3.401 (2014). 
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In an August 2011 letter, the RO informed the Veteran of VA's duties to notify and assist in the development of a claim prior to the appealed June 2012 rating decision.  The letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and advised the Veteran of disability rating and effective date criteria.  Thus, VA has satisfied the duty to notify.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and his identified private medical records.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).

The RO arranged for the Veteran to undergo VA examination in April 2012. The Board finds that the resulting examination reports are adequate for the purpose of determining the effective date of the Veteran's disability.  The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Earlier Effective Date

The Veteran seeks an earlier effective date than July 28, 2011 for the award of service connection of Morton's neuroma of the right foot.  In particular, the Veteran contends that the he experienced the same symptoms in his right foot since military service and the effective date of entitlement should be dated back to the date after his separation from service.

The provisions of the law governing effective dates are clear and unambiguous.  The effective date of an award is generally the date of receipt of a claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is filed within one year of the Veteran's discharge or release from active service, the effective date shall be the day following the date of such discharge or release.  38 U.S.C.A. § 5110(b).  The implementing regulation, 38 C.F.R § 3.400, states that the effective date for an award of compensation based on an original claim for service connection will be "the date of the receipt of the claim or the date entitlement arose, whichever is later."  However, if the claim is received within 1 year after separation from service, the effective date will be the day following separation from active service.  Id.

However, in the case such as this one, where the issue is one of new and material evidence, the effective date of an award of compensation is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q)(ii), and (r).  

Here, the Veteran initially filed a claim for service connection for a right foot condition that was received by VA on February 2003.  VA denied the Veteran's claim in September 2003, and the Veteran was notified of the denial and his appellate rights.  Evidence reviewed at that time consisted of dental treatment record and a June 2003 VA examination.  The Veteran's service treatment records are not of record and therefore were not available for review.  The Veteran did not appeal the September 2003 decision and did not submit additional evidence in support of the claim within one year.  As such, the September 2003 rating decision is final.  

In August 2007, the Veteran filed a claim for service connection filed a claim for service connection for a right foot condition.  In a November 2007, the RO continued the denial of the Veteran's claim for service connection for a right foot condition.  Evidence reviewed at that time consisted of service treatment records, private treatment records, and a September 2007 VA examination.  The Veteran filed a notice of disagreement in August 2008 and a statement of the case was issued in November 2008.  The Veteran did not appeal this decision; as such, it became final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The Veteran filed a claim to reopen service connection for a right foot condition in August 2011.  The RO provided a VA examination in April 2012 which diagnosed the Veteran with Morton's neuroma and the examiner opined that the foot condition is at least as likely as not incurred in or caused by service.  The RO recharacterzied the Veteran's claim and granted service connection for Morton's neuroma in the June 2012 rating decision.  Thus, the claim has been reconsidered on a de novo basis.  See 38 C.F.R. § 3.156(c) (2014); see also 38 C.F.R. § 3.156(b) (2014).  Evidence submitted and obtained since the August 2007 rating decision includes service treatment records, private treatment records, VA examination and lay statements.  The RO based the grant of service connection on an April 2012 VA examination opinion that found Morton's neuroma in the right foot was at least as likely as not incurred in or caused by service.  

The appropriate effective date for a reopened claim for compensation is the date that the claim was received.  The Veteran's claim was received on August 16, 2011, however, the RO has assigned the effective date to July 28, 2011, the date of receipt of the Veteran's private medical opinion indicating symptoms of foot pain and throbbing, considered to be an informal claim.  

The Veteran argues that he had previously submitted private treatment records for foot pain dating back to service.  In particular, in a November 2005 medical opinion from Dr. R.J., the private physician indicated that the Veteran has chronic numbness, throbbing in the right foot for about five years while physical examination failed to find any orthopedic, biomechanical, or vascular problems.  The physician stated that his discomfort is "possibly due to Morton's neuroma."  The Board finds that such language is speculative in nature and cannot support a grant of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed in terms of "may" also implies "may" or "may not" and are speculative); see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  

In sum, the Board finds that the earliest date upon which it is factually ascertainable that the Veteran has Morton's neuroma of the right foot is July 28, 2011, as the medical nexus linking the onset of a right foot condition in service to the current diagnosis of Morton's neuroma was not obtained until April 2012.  The Board has considered the arguments set forth by the Veteran.  However, the record shows that the information necessary to establish entitlement to service connection for Morton's neuroma was not made until July 28, 2011.  That is the earliest date as of which is can be said that the criteria for entitlement arose.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of an effective date for service connection for Morton's neuroma of the right foot earlier than July 28, 2008, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than July 28, 2011, for the grant of service connection for Morton's neuroma is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


